Citation Nr: 1758598	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition of the bilateral feet and ankles.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder with mixed emotions, and psychosis.

3.  Entitlement to service connection for a peripheral nerve condition of the right upper extremity.

4.  Entitlement to service connection for a peripheral nerve condition of the left upper extremity.

5.  Entitlement to service connection for a peripheral nerve condition of the right lower extremity.

6.  Entitlement to service connection for a peripheral nerve condition of the left lower extremity.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to an initial compensable rating for residual of fusion, 4th toe, left foot ("left foot disability").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Little Rock, Arkansas and Waco, Texas.  A May 2011 rating decision from the Little Rock, Arkansas RO granted service connection for residual of fusion, 4th toe, left foot and assigned a noncompensable disability rating, effective February 10, 2011.  A February 2013 rating decision from the Little Rock, Arkansas RO, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, PTSD, and bilateral hearing loss.  The February 2013 rating decision also reopened and denied entitlement to service connection for a skin condition of the bilateral feet and ankles.  A December 2014 rating decision from the Waco, Texas RO reopened and denied entitlement to service connection for bilateral hearing loss.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a March 2016 decision, the Board reopened the Veteran's claim of entitlement to service connection for a skin condition and bilateral hearing loss.  The Board also remanded all of the above-listed issues for further development.

A September 2017 rating decision of the Appeals Resource Center granted service connection for chronic bilateral pes planus with bilateral hallux valgus and bilateral DJD.  The September 2017 rating decision assigned this disability an initial disability rating of 30 percent, effective January 6, 2012.  To date, the Veteran has not initiated an appeal as to the assigned rating or effective date for this grant of service connection.

The Board notes that, subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claims in a September 2017 Supplemental Statement of the Case, additional VA treatment records were associated with the record.  However, because the additional VA treatment records merely reflect ongoing treatment of an acquired psychiatric disorder, which is duplicative and redundant of the medical evidence of record at the time of the September 2017 Supplemental Statement of the Case, the newly received records are irrelevant to the issues decided herein and, as such, no prejudice results to the Veteran in the Board proceeding with a decision on such matters at this time.  See 38 C.F.R. § 20.1304 (c) (2017).  To the extent the records are relevant to the issues being remanded below, the AOJ will have an opportunity to review such newly received records in the readjudication of the Veteran's claim.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin condition of the bilateral feet and ankles, peripheral neuropathy of the bilateral lower extremities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD, and an acquired psychiatric disorder, other than PTSD, to include anxiety disorder, depressive disorder, adjustment disorder with mixed emotions, and psychosis, was initially diagnosed many years after the Veteran's discharge from service, was not shown during service, and a current acquired psychiatric disorder is not otherwise shown to be associated with his active service.

2.  The probative evidence of record shows that the Veteran does not have a bilateral, upper extremity peripheral nerve condition that is etiologically related to his military service.

3.  The Veteran's residuals of fusion, 4th toe, left foot are manifested primarily by pain and deformity of the left toe.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, adjustment disorder with mixed emotions, and psychosis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for a bilateral, upper extremity peripheral nerve condition have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an initial 10 percent rating, but no higher, for residuals of fusion, 4th toe, left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5278 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of December 2008, March 2011, and January 2012 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records, providing the appellant with VA examinations, and obtaining etiology opinions.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A. Acquired Psychiatric Disorder

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  The Veteran reported that he witnessed fellow Marines trying to kill themselves in basic training.  The Veteran also reported that he was subjected to water torture and sand torture during prisoner of war (POW) training.  Additionally, the Veteran reported that he witnessed a Marine die during training at 29 Palms and that he had to perform remains recovery.  The Veteran also reported that he thought he killed his friend during live fire training.  The Veteran also indicated that his father and mother died while he was overseas and that he was not allowed to attend the funerals.  In addition, the Veteran reported that his wife left him while he was in the military.  Finally, the Veteran reported that while stationed in Korea, he was shot at frequently while guarding an ammunition depot.

A July 1980 service treatment record shows that the Veteran reported recurrent headaches brought on by stress.  The Veteran indicated that he was "undergoing stress from home activities and work environment."  Service treatment records are otherwise silent for complaints of or treatment for an acquired psychiatric disorder.  During a November 1980 reenlistment examination, the Veteran denied depression or excessive worry and nervous trouble of any sort, and he was evaluated as psychiatrically normal.  The Veteran was also evaluated as psychiatrically normal during a June 1983 discharge examination.  

A September 2005 VA treatment record shows that the Veteran sought to establish care at a VAMC.  He reported numbness and tingling in all extremities because of peripheral neuropathy, a history of atypical chest pain, and erectile dysfunction.  He denied any other problems, and a depression screen was negative.

A May 2006 VA PTSD screen was negative.  A December 2006 VA treatment record shows that the Veteran reported being in good health, except for numbness and pain in his extremities.  A February 2007 VA treatment record shows that the Veteran reported pain and numbness in his upper extremities, and a PTSD screen was negative.  During an October 2007 history and physical, the Veteran specifically denied anxiety or PTSD.  A March 2009 VA treatment record shows that the Veteran denied anxiety, depression, and nervousness, and a depression screen was negative.  A March 2010 VA treatment record shows that the Veteran reported low back pain, and he denied any psychiatric symptoms.  An April 2010 VA treatment record shows that the Veteran reported low back pain and a sore throat.  He denied anxiety, depression, or nervousness, and a depression screen was negative.  A December 2010 PTSD screen was negative.  

A March 2011 VA treatment record shows that the Veteran called a VA homeless hotline and reported that he was in an emotional crisis due to financial problems, numbness in his hands and arms, and difficulty in maintaining employment.  Another March 2011 VA treatment record shows that the Veteran called a VA suicide hotline and was later seen in the emergency room for suicidal ideation.  He reported that he was upset about financial issues, including a home foreclosure, outstanding loans, and a child support issue.  He denied a history of psychiatric problems or treatment, and he reported that he slept "fine."  He also reported that he divorced from his first wife in 1985.

An April 2011 VA mental health record shows that the Veteran denied any mental health issues prior to the March 2011 treatment, and he reported that he feigned suicidal ideation in order to access the VA social work system.  Depression screens were negative in October 2011 and November 2011.  

In a January 2012 statement, the Veteran reported nightmares and dreams related to thinking he killed a friend during a live fire exercise, waking up feet from the edge of a cliff, and POW training, and being exposed to cold weather in Korea.  The Veteran also reported that his wife divorced him through the mail while he was in Japan due to his crazy dreams and the long periods of time he was away from home in the military.  He further indicated that while in the service, his mother and father died, but he was not able to make it to the funerals.  

In a March 2012 statement in support of claim for PTSD, the Veteran reported that he thought he killed his friend during a live fire exercise in 1981; that he awoke near a cliff while camping during a road march; and that during a live fire exercise "a couple Marines were killed at 29 Palms" and he "had to perform remains recovery."

An August 2012 VA social work note shows that the Veteran "needed to vent" about being fired from his job after hernia surgery.  A September 2012 VA emergency room note shows that the Veteran wanted a referral to mental health due to "dreams about service trauma."  He denied ever being diagnosed with PTSD.  During a psychiatric evaluation, the Veteran reported dreams off and on for many years that were getting more frequent in the past year.  He reported that he mainly dreamed about an experience during a live-fire exercise, where he momentarily thought that he had shot and killed one of his friends.  He also reported that he occasionally dreams about waking up one night with his feet dangling over a cliff.  He also reported that he guarded an ammunition dump in Okinawa and that "people would shoot at you" and there "wasn't anywhere to run and hide because we were surrounded by ammo."  The Veteran attributed his nightmares to anxiety due to significant financial difficulties in the last year.  He was diagnosed with insomnia.  

A September 2012 social work note shows that the Veteran reported experiencing hostile fire while in Korea on guard duty.  However, when asked about the details of that situation, "he stated that he did not know who was shooting and did not know what happened."  He reported that there was really no big adjustment from military to civilian life and that "it was like walking through a door."  

In a September 2012 statement, the Veteran reported problems with sleeping, anger, and getting along with others because while in the military, he almost killed his best friend and "witnessed the death of another individual and those scenes keep playing over and over again in [his] head."

A February 2013 VA treatment record shows that the Veteran reported knee and shoulder pain.  PTSD and depression screens were negative.  A June 2013 depression screen was negative.  

An October 2013 VA treatment record shows that the Veteran sought to establish care at a new VAMC.  A PTSD screen was negative, but a depression screen was positive.  A November 2013 VA mental health note shows that the Veteran was seen for evaluation and treatment of depressive disorder.  He reported that his oldest brother died when he was nine years old and that another brother was recently buried.  He also indicated that he was homeless.  He reported that his nightmare episodes were getting worse and that they involve him falling off of a cliff.  He related that police sirens trigger flashbacks.  He was diagnosed with rule-out depressive disorder with psychotic features.   

A November 2013 VA primary care record shows that the Veteran reported neuropathy symptoms.  He denied any other complaints, including depression, anxiety, insomnia, and nightmares.  Social work notes from November 2013 show that the Veteran was seen multiple times related to homelessness and financial issues.  Subsequent follow-up mental health records show that the Veteran discussed finances (December 2013); child support issues (April 2014); financial problems (May 2014); and stressors related to housing, limited income, and child support (June 2014).  

A July 2014 VA mental health telephone note shows that the Veteran reported he was evicted from his apartment, and he requested a mental health follow-up for recurring dreams.  During a July 2014 mental health outpatient visit, the Veteran reported dreaming about a friend who ran in front of his gun in basic training.  He reported that the friend was not hurt, but in the dream, he is killed.  He also reported a crawling sensation on his skin, paranoia, and visions of bugs on the floor.  He indicated that he had experienced auditory hallucinations of a "twin in his head" since the military.  He was diagnosed with psychosis and depression.  Another VA mental health note shows that the Veteran reported that he was still hearing voices and not sleeping well at night.  He also reported recurrent dreams of being chased by an armored truck.  

VA primary care records from July 2014, August 2014, and September 2014 show that the Veteran denied depression, anxiety, insomnia, and nightmares.  

A November 2014 VA mental health record shows that the Veteran reported nightmares of almost killing his friend.  He also reported that his wife left him while he was in Japan.  Another November 2014 VA mental health record shows that the Veteran discussed frustration with child support issues and worry about finances and shelter.  The assessment was "depression, psychosis by hx, lack of finances, and legal issues - child support."  

A January 2015 VA mental health record shows that the Veteran reported auditory hallucinations in the form of a brother that he had been talking to since Germany.  He also reported that he served in Korea and guarded an ammunition dump, where North Koreans shot at him.  He also reported that "at times he deals with dreams," and that while in the military at Camp Pendleton, he almost got burned up by a fire that he had to outrun.  A March 2015 VA mental health note shows that the Veteran requested to speak to mental health about his emotional wellbeing.  He reported being upset about child support payments.  He also reported recurring dreams about a buddy falling off of a cliff.  A July 2015 VA mental health record shows that the Veteran reported reoccurring dreams about a helicopter crash in service.  

In a September 2015 statement, the Veteran reported frequent dreams of seeing his friends from boot camp attempting to kill themselves.  The Veteran also reported that while he was in the service, he saw Marines getting hurt or dying, and that he was in a helicopter that crashed.  He further indicated that the Marine Corps was a wonderful place to be; however, his wife left him while he was in the military, which caused him to feel distrust.  The Veteran reported that his mother passed away in January 1983, but he was not allowed to attend the funeral because he was overseas, which caused his life to spiral out of control.  

In another September 2015 statement, the Veteran reported that his sleep problems started in boot camp when he witnessed his fellow Marines drink window cleaner and scream and cry all night.  He also reported that he witnessed Marines being "blown to pieces" on a training exercise in 29 Palms and that he thought he killed his friend.  The Veteran reported that he was put into a hostile environment overseas when he was shot at in Korea while guarding an ammunition dump.  

During the January 2016 Board hearing, the Veteran testified that his symptoms started in boot camp when he saw a fellow Marine try to kill himself by drinking a cleaning agent.  He also reported that he felt threatened when a jeep ran over his foot.  The Veteran testified that he still had nightmares about thinking he killed his friend during a live fire exercise.  The Veteran testified that he did not report his symptoms in service because he did not want to be labeled as crazy.  He testified that he first started talking about his symptoms in 2005 and that he was diagnosed with PTSD in 2011.  The Veteran also testified that his wife leaving him caused him distress and led to him drinking.   

A March 2016 VA mental health record shows that the Veteran demanded a screening for PTSD.  He reported that in 1979 or 1980 he was almost blown up in a bay and "they were burning the flag," and he was told to bring his guns to the deck.  He also reported that he feared for his life when his foot was run over by a jeep.  He was diagnosed with unspecified depressive disorder and rule-out PTSD.  The treating clinician indicated that the Veteran stated he needed a PTSD diagnosis, but it is "not clear if he does as other screens have been negative and there is no PTSD diagnosis on his problem list."  The Veteran was offered therapy, but declined.  

An April 2016 VA mental health note shows that the Veteran reported hearing voices for the past two to three years.  A May 2016 VA mental health note shows that the Veteran reported hearing voices, but he denied nightmares and flashbacks.  He was diagnosed with depressive disorder.  

A May 2016 private treatment record shows that the Veteran reported frequent dreams of events in service, restlessness, sleeplessness, fear of rejection, anxiety, anger, regrets, fear of falling off cliffs, fear of being chased by tanks, and hopelessness.  He reported that he first had these symptoms in 1989.  

In October 2016, the Veteran provided more information regarding the deaths of four Marines while on a live fire exercise at 29 Palms.  He reported that four Marines were killed due to un-exploded ordinance in the summer of 1982.

The Veteran was afforded a VA examination in March 2017.  The Veteran reported that he worked as a chef/night manager at the Marriott Hotel from 1983 to 1998 and he thought he was "doing pretty good."  He indicated that he lost that job because his physical health started failing.  He denied anger problems while working at Marriott, and he reported that he raised his children on his own at the same time.  He reported current symptoms of depression, rage, talking to himself, and auditory hallucinations.  The Veteran claimed that all of his symptoms started in service and have not remitted.  The examiner diagnosed the Veteran with major depression, recurrent, severe, with psychotic features.  The examiner also opined that the Veteran's major depression was less likely than not incurred in or caused by service.  The examiner explained that the only mental health symptoms in service was situational stress due to family/work problems in July 1980 and that his current diagnosis was less likely than not related to those symptoms, "which were situational in nature [and] related to a time-limited stressor occurring 37 years prior to today's C&P exam."  The examiner further indicated that the "overall evidence suggests the [V]eteran's functioning post-service was fairly good during the 15+ years he was employed at Marriott Hotel after service, maintaining employment with one employer the whole time, and even raising children on his own."  The examiner noted that it was not until after 1998, when the Veteran was terminated, that his history of homelessness, anger, and inability to maintain a job began, which was many years post service.  The examiner acknowledged that Veteran's report that after his divorce, "something broke" in him and that is when things started to go wrong for him.  However, the examiner indicated that there is "no evidence of a major mental illness in service, nor for many years afterward," and that a "divorce from his wife in service is not sufficient to account for the last twenty years of depression with more recent psychotic symptoms (auditory hallucinations, the last three years he told his VA provider)."  

Regarding a PTSD diagnosis, the examiner noted that the Veteran described the following stressors during service that he claimed were traumatizing: getting heat stroke and having to stay in the infirmary for a while; his wife leaving him; an officer who did not like him and would "make it a point to get on my nerves"; an instant of fearing he had accidently shot a friend on the firing range; hearing about some men killed on the firing range at 29 Palms, an event at which the Veteran admitted he was not present but heard about later; hearing from an instructor that a soldier in basic training tried to get out of service via a suicide attempt, an event which the Veteran admitted he did not witness; waking up the morning after camping out and realizing they were close to a cliff edge all night; not being allowed to attend his parents' funerals; and a POW training.  The examiner indicated that none of the stressors meet Criterion A for PTSD and none of them involve "fear of hostile military or terrorist activity."  The examiner noted that the Veteran did not mention any event involving being shot at during any deployment "despite being given multiple opportunities to describe every event in service he recalls as being upsetting or traumatizing in any way."  The examiner indicated that although the Veteran described the above-listed events as traumatizing in the past, he claimed during the examination that the worst, and the only one really contributing to his current difficulties, was when his wife left him.  The Veteran stated that he "could've dealt with anything the Marines threw at me if she didn't leave me."  The examiner indicated that a divorce from his wife in service is not sufficient to account for the last twenty years of depression with psychotic symptoms.  The examiner further indicated that "[t]his is not a traumatic event as in PTSD, and it is not a severe enough stressor to explain his current symptoms or his symptom history....It is severe enough to cause a time-limited adjustment reaction-which is all he had in service."  

As an initial matter, the Board finds that service connection for PTSD is not warranted.

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD as defined by applicable regulation.  

The Board acknowledges that the Veteran was diagnosed with rule-out PTSD in March 2016.  However, previous and subsequent VA treatment records and examination reports make clear that the Veteran has not been diagnosed with PTSD.  In this regard, the Board finds the conclusions of the March 2017 VA examiner that the Veteran did not have PTSD to be of significant probative weight, as the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, these conclusions are consistent with the other evidence of record documenting that the Veteran has not been diagnosed with PTSD.  In fact, VA PTSD screen were negative in February 2007, December 2010, February 2013, and October 2013, and the March 2016 VA clinician who rendered the rule-out PTSD diagnosis also noted that it was not clear that the Veteran had PTSD based on a history of negative PTSD screen.  Moreover, VA mental health records subsequent to the March 2016 VA rule-out PTSD diagnosis show that the Veteran was diagnosed with depressive disorder, but not PTSD.  The Board finds that these medical reports carry more weight than the single rule-out PTSD diagnosis rendered in March 2016 because they contain a fuller PTSD analysis and attempt to objectively evaluate the Veteran's psychiatric condition in reaching the conclusions that a diagnosis of PTSD was not appropriate.  Additionally, the March 2017 VA examiner carefully explained why the Veteran's reported stressors did not comport with an assessment of PTSD.  

To the extent that the Veteran himself believes that he suffers from PTSD, as a lay person, he has not demonstrated that he possesses the knowledge and medical expertise needed to competently assess his own psychiatric diagnosis.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, providing a psychiatric diagnosis is a complex question that involves an assessment of symptoms and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's opinion that he has PTSD is beyond the scope of his competency and is of no probative value.

The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran currently suffers from PTSD, a diagnosis of which conforms to the criteria as required by regulation, service connection for PTSD must be denied.  See Brammer, supra.

With regard to the Veteran's other acquired psychiatric disorders, the Veteran has been diagnosed with anxiety disorder, depressive disorder, adjustment disorder with mixed emotions, and psychosis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

Throughout the pendency of this claim, the Veteran has identified numerous stressors or events from his military service that he contends caused his current psychiatric disorder, to include (1) witnessing fellow Marines trying to kill themselves in basic training; (2) POW training; (3) witnessing fellow Marines die during a live fire exercise and having to perform remains recovery; (4) thinking he shot a friend at a range; (5) the death of his parents; (6) his wife leaving him; (7) being shot out while guarding an ammunition depot overseas; (8) waking up near a cliff; (9) being exposed to cold weather in Korea; (10) almost being burned in a fire; (11) a helicopter crash; and (12) having his foot run over by a jeep.  However, in this case the Board must find the Veteran is an unreliable historian as he has provided inconsistent and contradictory statements regarding the circumstances of his military service.

With regard to fellow Marines trying to kill themselves in basic training, the Veteran made statements in September 2015 that his sleep problems started in boot camp when he witnessed fellow Marines drink window cleaner.  He similarly testified at the January 2016 Board hearing that his symptoms started in boot camp when he saw a fellow Marine try to kill himself by drinking a cleaning agent.  However, during the March 2017 VA examination, the Veteran admitted that he was not present at such an event, but was told about it later.  

Regarding witnessing Marines die during a live fire exercise, in a March 2012 statement, the Veteran reported that during a live fire exercise "a couple Marines were killed at 29 Palms" and he "had to perform remains recovery."  In a September 2012 statement, the Veteran reported that while in service, he "witnessed the death of another individual and those scenes keep playing over and over again in [his] head."  In a September 2015 statement, the Veteran reported that he witnessed Marines being "blown to pieces" on a training exercise in 29 Palms.  However, during the March 2017 VA examination, the Veteran admitted that he was not present at such an event, but heard about it later.  

The Veteran has also made inconsistent statements regarding his claim of being shot at while overseas.  In this regard, in the Veteran's first stressor statement in January 2012, the Veteran did not mention a hostile fire incident; nor did he mention such an event in a March 2012 statement in support of claim for PTSD.  A September 2012 VA psychiatric evaluation shows that the Veteran reported being shot at while guarding an ammunition dump in Okinawa.  However, a September 2012 VA social work note shows that the Veteran reported experiencing hostile fire while in Korea on guard duty.  However, when asked about the details of that situation, "he stated that he did not know who was shooting and did not know what happened."  During the January 2016 Board hearing and during VA mental health treatment in March 2016, the Veteran did not discuss being shot out while overseas.  Moreover, the March 2017 VA examiner noted that the Veteran did not mention any event involving being shot at during any deployment "despite being given multiple opportunities to describe every event in service he recalls as being upsetting or traumatizing in any way."

Such contradictory and inconsistent assertions on matters as serious as those discussed above causes the Board to doubt the Veteran's reliability as a historian regarding what occurred during his military service.  Such material inconsistencies, which go to the substance of the claimed stressors, undermine the veracity of the Veteran's lay statements as a whole.

Nonetheless, a July 1980 service treatment record shows that the Veteran was treated for tension headaches brought on from "stress from home activities and work environment."  Additionally, the Veteran's reports of experiencing distress after thinking he killed a friend and his wife leaving him have remained fairly consistent throughout the pendency of this claim, and there is no evidence to contradict that those events happened.  Thus, resolving doubt in favor of the Veteran, the Board finds that there is evidence of an event, injury, or disease in service.

After considering and weight all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that any of the Veteran's current psychiatric disorders are related to his military service.

As noted above, other than the 1980 treatment for tension headaches, the Veteran's service treatment records contain no complaints or treatment related to a psychiatric disorder.  In fact, the Veteran specifically denied having any symptoms of depression, excessive worry, or nervous trouble at the time of a November 1980 reenlistment examination, and he was evaluated as psychiatrically normal during a June 1983 discharge examination.  Thus, there is affirmative lay and medical evidence showing that he did not have a psychiatric disorder in service or at the time of his separation from service, which is inconsistent with the Veteran's lay assertions years later.

The Board acknowledges the Veteran's assertions that he first experienced psychiatric symptoms while in service and that these symptoms continued to the present day.  The Veteran is competent to report psychiatric symptoms during military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements regarding onset and continuity of his current psychiatric symptoms are not credible for several reasons.

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a psychiatric disorder until 2011, almost 30 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments during that time period, but failed to report symptoms of any type of psychiatric disorder.  

Additionally, the Veteran has made contradictory statements regarding the onset of his current symptoms.  Specifically, in lay statements and during the Board hearing, that Veteran indicated that he first experienced mental health symptoms in service and that they continued to the present day; however, when the Veteran first sought mental health treatment in March 2011 after expressing suicidal ideation related to financial difficulties, he denied a past history of psychiatric problems, and, in April 2011, the Veteran reiterated that he had no mental health issues prior to the March 2011 admission and that he feigned suicidal ideation in order to access the homeless veterans system.  Moreover, the Veteran's contentions that he has suffered from continuous psychiatric symptoms since service are inconsistent with other evidence of record.  As noted above, the first medical evidence of any psychiatric symptoms is dated in 2011, over 20 years after discharge.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced psychiatric symptoms continually since service.  Additionally, the Veteran's statements are contradicted by other evidence of record.  In this regard, the Veteran specifically denied experiencing trouble sleeping, depression, excessive worry, or nervous trouble during a November 1980 reenlistment examination.  Moreover, records from regular VA treatment from 2005 to 2011 show that the Veteran specifically denied any psychiatric symptoms or treatment.

Further, the Veteran's current statements regarding his psychiatric symptoms, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his treatment records for the purposes of obtaining medical care.  In this regard, the Veteran sought treatment for multiple ailments during regular VA primary care visits from September 2005 to March 2011, but he failed to mention any type of psychiatric symptoms.  In fact, the Veteran consistently denied psychiatric symptoms or treatment during this period.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, when the Veteran did first seek psychiatric care in March 2011, he attributed his symptoms to financial problems, and he reported no previous mental health history or treatment.  Significantly, the Veteran did not relate his psychiatric symptoms to his military service in any way.  It was not until after filing a claim for service connection that the Veteran attributed his symptoms to his military service, when he presented at a VA emergency room in September 2012 asking for a referral to mental health due to "dreams about service trauma."  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience psychiatric symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board also finds that the March 2017 VA opinion is highly persuasive on the issue at hand.  Here, the VA examiner's conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of his symptoms.  Moreover, the opinion is supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination reports "must be read as a whole" to determine the examiner's rationale).  Furthermore, the examiner fully considered the Veteran's reports regarding his experiences in service and reconciled the negative opinion with the other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  In this regard, the examiner acknowledged the Veteran's statements regarding distressing events in service and the notations in the record regarding the possible relationship between the Veteran's psychiatric disorder and service; however, the examiner sufficiently explained why the Veteran's current psychiatric disorder was nonetheless not related to experiences in service.

Although the VA examiner emphasized the absence of in-service psychiatric treatment and the length of time before the Veteran sought psychiatric treatment after service, this does not render the opinions inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, as discussed in detail above, the Board finds that the Veteran's lay statements regarding onset and continuity of his psychiatric symptoms are not credible.  Implicit in the examiner's rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the opinion is thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including post-service treatment records showing an absence of any psychiatric complaints for over 20 years after service, at which time they were not attributed to any in-service events.

The Board also acknowledges any assertion by the Veteran that his psychiatric disorder is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his acquired psychiatric disorders requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disorder is related to service.

With regard to presumptive service connection, the Board finds that the Veteran's claimed psychiatric disorder, as it involves a psychosis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's psychiatric disorder manifested to a compensable degree within one year of the Veteran's discharge from service in 1983.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with an acquired psychiatric disorder until 2011, over 20 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that psychiatric symptoms have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Based on a review of the record evidence, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  Although the record evidence shows that the Veteran currently has an acquired psychiatric disorder, it does not indicate that the Veteran's acquired psychiatric disorder has a causal connection to or is associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.

C. Bilateral, Upper Extremity Peripheral Nerve Condition

The Veteran contends that he is entitled to service connection for his currently diagnosed bilateral carpal tunnel syndrome.  Specifically, the Veteran alleges that his right arm started hurting when he was in the Marine Corps and that he went to sick call for his arm only one time.  He further contends that his bilateral carpal tunnel syndrome was caused by frequent hiking while carrying his weapon in his right hand and carrying a pack on his back.  During the January 2016 hearing, the Veteran testified that the strap of his pack would cut into his back and cut off the circulation to his arms, which would cause them to become numb.

A February 1980 service treatment record shows that the Veteran reported right shoulder pain, numbness, and weakness that radiates into the right hand, and he was diagnosed with bicipital tendonitis.  A separate February 1980 service treatment record shows treatment for right arm pain and an assessment of muscle strain.  An April 1980 service treatment record shows treatment for "continuous chronic right arm pain from elbow radiating to shoulders and scapula."  The assessment was "right elbow and shoulder pain etiology unknown."  During a November 1980 reenlistment examination and June 1983 discharge examination, the Veteran's upper extremities and nervous system were evaluated as clinically normal.  

A September 2005 VA new patient evaluation shows that the Veteran reported a past medical history of peripheral neuropathy in all extremities.  A June 2006 VA treatment record shows that the Veteran reported a two year history of numbness in his arm.  A December 2006 VA occupational therapy note shows that the Veteran reported numbness, pain, and tingling in his hands and wrist for four to five years.  The therapist's opined that the Veteran's signs and symptoms "are more inclusive than simple CTS secondary to extraneous [complaints] in additional to CTS [signs and symptoms]."  A December 2006 VA neurology note shows a diagnosis of bilateral carpal tunnel syndrome and "maybe polyneuropathy."  A January 2007 VA nerve conduction study shows diagnoses of mild pure sensory neuropathy and bilateral carpal tunnel syndrome.  An October 2010 VA treatment records shows a diagnosis of bilateral peripheral neuropathy with superimposed bilateral carpal tunnel syndrome.  A February 2011 VA treatment record shows that the Veteran reported chronic bilateral leg and arm pain since 2005 or 2006.  An August 2012 VA treatment note shows a diagnostic impression of "right CTS with concurrent peripheral neuropathy of unclear etiology." 

The Veteran was afforded a VA peripheral nerves condition examination in October 2012.  The examiner indicated that the Veteran's only peripheral nerve condition was right carpal tunnel syndrome.  The Veteran reported mild paresthesias and numbness of the bilateral upper extremities.  The examiner indicated that there were no symptoms of pain to the bilateral upper extremities.  A reflex exam revealed abnormal deep tendon reflexes of the bilateral biceps, the bilateral triceps, and the bilateral brachioradialis.  The examiner indicated that the Veteran had mild incomplete paralysis of the right median nerve.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely as not related to service because the "Veteran was treated for right triceps strain and bicipital tendonitis in service; these conditions are not due to a peripheral nerve condition."  Additionally, the examiner noted that bilateral carpel tunnel syndrome is a repetitive motion disorder and opined that it was "more than likely related to his 19 year occupation as a cook." 

A December 2012 VA neurology note reflects a diagnosis of "sensory polyneuropathy with superimposed bilateral CTS."  A December 2013 VA EMG consultation note shows that the Veteran reported a nine to ten year history of bilateral upper and lower extremity paraesthesia.  A March 2015 VA neurology consultation note shows that the Veteran reported arm numbness since 2005, and a May 2015 VA treatment record shows that the Veteran reported upper extremity numbness and tingling since 2005.  

During the January 2016 Board hearing, the Veteran testified that his right arm first started hurting in service, and he went to sick call and was given aspirin and an ace bandage.  He testified that he never went back to sick call for the arm, but that it continued to hurt.  The Veteran testified that he did not get treatment for his arm until he discovered that he could go to the VA for medical care in 2005.  

The Veteran was afforded a VA peripheral nerves condition examination in March 2017.  The examiner indicated that the Veteran had mild sensory neuropathy and carpal tunnel syndrome.  The Veteran reported that his symptoms started after discharge from service, and they worsened around 2010.  He reported paresthesias in the hand starting in 2011.  The examiner opined that the Veteran's "multiple neurologic complaints of the lower extremities and hands is best explained by his documented sensory neuropathy and CTS."  The examiner noted that neuropathy/CTS was not diagnosed in service, or for over 20 years after discharge.  The examiner also noted that Veteran's in-service complaints of arm pain, numbness, and weakness, but indicated "[t]here was no continuity or chronicity associated with these complaints/injuries [and] [t]he mechanism of the claimed injuries would be highly unlikely to cause this neuropathy or CTS."  The examiner concluded that the Veteran "is less likely as not to have a peripheral nerve condition that is etiologically related to military service."  

As an initial matter, the record shows that the Veteran has been diagnosed with sensory neuropathy and bilateral carpel tunnel syndrome.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, service treatment records show that the Veteran was treated for arm pain in 1980.  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed upper extremity peripheral nerve condition is related to his military service or is of service origin.

The October 2012 and March 2017 VA examiners' opinions, when taken together, are persuasive and probative evidence against the Veteran's claim of service connection for an upper extremity peripheral nerve condition.  The opinions were based on an examination of the Veteran and review of the claims file, and they are supported by a thorough medical rationale that is fully consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Specifically, the examiners concluded that the Veteran's current upper extremity peripheral nerve condition was not related to the in-service treatment because the 1980 visits for right arm pain are the only objective findings of arm problems in service and the and because the first post-service mention of an upper extremity peripheral nerve condition was over 20 years after service.  Both examiners also noted that the injuries shown in the treatment records and alleged by the Veteran were not peripheral nerve conditions, and the March 2017 VA examiner further explained that the mechanism of the claimed injuries would be highly unlikely to cause the Veteran's current neuropathy or CTS.  

Although the VA examiners emphasized the absence of further in-service complaints after the 1980 treatment and the length of time before the Veteran sought treatment after service, this does not render the opinions inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the March 2017 VA examiner fully considered the Veteran's lay statements regarding continuous symptoms in service, but nevertheless explained why the in-service injury was less likely as not the cause of the current upper extremity peripheral nerve condition.  Moreover, as discussed in detail below, the Board finds that the Veteran's lay statements regarding onset and continuity of his current upper extremity symptoms are less than credible.  Implicit in the examiners' rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, when taken together, the October 2012 and March 2017 opinions were thorough, supported by explanation, and based on examination of the Veteran and/or review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported upper extremity symptoms or diagnoses at re-enlistment or discharge and post-service treatment records showing an absence of any neck complaints for over 20 years after service.  

The Board also acknowledges the Veteran's assertions that his upper extremity peripheral nerve condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an upper extremity peripheral nerve condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed upper extremity peripheral nerve condition is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current upper extremity peripheral nerve condition is related to his in-service complaints.

The Board also acknowledges the Veteran's assertions that he has suffered from symptoms continuously since service.  The Veteran is certainly competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his current symptoms, while competent, are not fully credible for several reasons.  

Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for an upper extremity peripheral nerve condition until 2005, over 20 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Additionally, the Veteran has made contradictory statements regarding the onset of his current symptoms.  Specifically, in lay statements and during the Board hearing, that Veteran indicated that he continued to experience arm pain and numbness from 1980 to the present; however, he reported to health care providers that his upper extremity symptoms had a more recent onset.  See June 2006 VA Treatment Record (Veteran reported a two year history of arm numbness); December June 2006 VA Treatment Record (Veteran reported four to five year history of numbness, pain, and tingling in hands and wrist); February 2011 VA Treatment Record (Veteran reported chronic bilateral arm pain since 2005 or 2006); May 2015 VA Treatment Record (Veteran reported upper extremity numbness and tingling since 2005).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Moreover, the Veteran's contentions that he has suffered from continuous symptoms since service are inconsistent with other evidence of record.  As noted above, the first medical evidence of any upper extremity peripheral nerve symptoms is dated in 2005, over 20 years after discharge.  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced symptoms continually since service.  Additionally, the Veteran's statements are contradicted by other evidence of record.  In this regard, the Veteran specifically denied experiencing relevant symptoms during a re-enlistment examination in November 1980, and no relevant abnormalities were noted during the Veteran's June 1983 discharge examination.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his current upper extremity symptoms until many years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current  upper extremity peripheral nerve condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for an upper extremity peripheral nerve condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Rating

The Veteran seeks a compensable rating for residuals of fusion of the fourth toe of the left foot.  

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

B. Factual Background

By way of background, in October 1980, the Veteran was treated for a corn on the 4th digit of the left foot.  In November 1982, the Veteran complained of pain in the 4th digit of his left foot.  An x-ray showed hammer toe of the 4th digit, and surgery was recommended.  In January 1983, the Veteran underwent arthroplasty of the 4th toe of the left foot.  The preoperative diagnosis was "hammer toe, 4th digit, left foot."  An operative report shows a finding of "hypertrophy, proximal phalangeal head, 4th digit, left foot."

In February and March of 1983, the Veteran reported continuing discomfort and swelling in the 4th digit of his left foot.  The podiatrist recommended that the Veteran undergo fusion of the proximal interphalangeal (PIP) joint of the fourth toe, which he underwent in April 1983.  The preoperative and postoperative diagnoses were "hammer toe, 4th digit, left foot."   An operative report shows a finding of "osteophytic bone formation."  A June 1983 follow-up note shows that the Veteran reported only occasional discomfort, and examination showed good alignment and no hammertoes.  

In September 2005, the Veteran was seen at the Little Rock VA Medical Center (VAMC) for the first time.  On that date, he reported, as part of his primary surgical history, "surgery on the right 4th toe."   

In September 2008, the Veteran submitted a service connection claim for a right foot condition.  On the Veteran's formal application, he reported that his right foot "had bone removed due to injury in field exercise" in May 1981.  

In December 2010, the Veteran reported to the VA emergency room complaining of "bilateral foot pain when walking."  On examination, the Veteran reported "numbness in his feet."  The Veteran was evaluated by neurology and diagnosed with sensory polyneuropathy.  He was prescribed medication for "neuropathic pain."  A February 2011 VA treatment note shows that the Veteran reported chronic pain in his feet bilaterally, and he was assessed as having neuropathy.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he "wedged his left foot in a rock during a field exercise and later developed left little toe pain and swelling."  He indicated that he was diagnosed with a fracture and underwent surgery.  The Veteran denied any intervening trauma or any treatment since discharge from service, and he denied any lost time from his former occupation due to left foot pain.  In the medical history section of the report, the VA examiner indicated that the Veteran had a "left little toe fracture reduction" in 1981 at Quantico, Virginia.  The Veteran reported pain while walking of the lateral foot, and he denied any other symptoms.  On examination, there was evidence of tenderness of the lateral sole, and there was evidence of abnormal weight bearing in the form of callosities.  The Veteran had hammertoes of the second and third toes, but no claw foot.  The Veteran also had hallux valgus with 18 degrees of angulation at the first metatarsophalangeal (MTP) joint with stiffness of the great toe.  There were plantar warts in the center of the ball of the left foot and under the fifth metatarsal.  The Veteran's gait was slightly antalgic, favoring the left foot.  X-rays of the left foot revealed mild pes planus, hallux valgus, hammertoes, and degenerative joint disease of the first MTP joint.  The examiner diagnosed the Veteran with mild pes planus, hallux valgus, and degenerative joint disease of the first MTP joint with hammertoes.  After reviewing the Veteran's service treatment records, the examiner noted that the veteran "sustained a left 4th toe fracture and underwent arthroplasty (fusion) of the joint on 1/11/83."  The examiner further indicated that "[i]n the intervening years, he has developed mild pes planus, hallux valgus, arthritis of the first MTP joint and hammertoes in BOTH feet." (emphasis in original).  The examiner opined that none of the Veteran's current left foot conditions are causally related to the left fourth toe fracture the Veteran sustained in service.  

A May 2011 VA emergency room note shows that the Veteran reported "right foot plantar forefoot pain for years worsening more acutely."  The impression was "Hx peripheral neuropathy with plantar warts vs. callouses."

The Veteran was afforded another VA examination in August 2012.  The Veteran reported that he got his left foot caught between rocks while training and that he sustained a left 4th toe fracture that was ultimately treated with surgical fusion.  The Veteran indicated that since the military, he has had infrequent pain in the medial-lateral left foot that does not limit sleep or activities.  He also reported no medical treatment for a foot condition since getting out the military.  The Veteran also complained of a callous on the sole of the left foot that interferes with walking, and numbness and "pins and needle sensation" in the feet for several years.  On examination, the Veteran had hammer toes of the left second and third toe and hallux valgus.  The Veteran's gait was stable, and there was a callous on the soles of the feet.  There was no palpable tenderness of the feet, and there was no appreciable scar on the left lateral foot (site of surgical fusion).  The Veteran did not use any assistive devices to aid in ambulation.  The examiner provided diagnoses of hammer toes, hallux valgus, mild pes planus, callosities, fracture left foot, and degenerative joint disease of the first MTP joint.  The examiner also indicated that the Veteran "is not having a problem with his service connected foot condition (fracture of the left foot).  His current diagnosis [sic] are new and unrelated to the service connected condition."  

A May 2013 VA treatment record shows that the Veteran complained of foot pain, which was attributed to peripheral neuropathy.  A September 2014 VA treatment note shows that the Veteran reported bilateral foot pain, left worse than right.  X-rays showed hammertoes, and the Veteran was referred to podiatry.

A February 2015 VA podiatry consultation shows that the Veteran reported pain on the sides and the mid arch of both feet for the past five to six years.  He described the pain as a sharp shooting sensation when he walks.  On examination, the Veteran had a subtalar varus foot type bilaterally, hammertoes 2 through 5 bilaterally, splay feet bilaterally, a dorsal bunion of the left first MP joint, a short left fourth toe from previous injury, and lateral foot instability on the right.  An x-ray showed mild to moderate hallux valgus bilaterally, but no fracture, dislocation, or bony heel spurs.  The Veteran also had tender callous buildup at bilateral fifth and right first, which was "contributing to lateral foot pain."  

The Veteran was afforded a VA examination in March 2015.  The Veteran reported chronic pain at the fracture site, increased with standing and walking.  The examiner indicated that the Veteran had pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  The examiner reported that the Veteran's foot injury was moderate in severity.  The examiner also indicated that the Veteran used a cane constantly due to left foot pain.  The examiner did not mention or discuss the Veteran's other foot diagnoses.  

The Veteran was afforded a VA foot examination in August 2015.  The examiner noted the following diagnoses: pes planus, hammer toes, left 4th toe fracture, and bilateral foot degenerative joint disease.  Regarding the history of the Veteran's foot condition, the examiner noted "[o]nset in 1979" when the "Veteran's left 4th toe was run over by a jeep in service."  The examiner indicated that "[i]t healed with an angulation deformity of 18 degrees, and required surgical resection of part of the bone and fusion."  The examiner further indicated that "[l]ater the [V]eteran developed degenerative joint disease in the toes, and hammer toes."  The Veteran reported that in 2006, he began to have radicular symptoms in the great toes.  The Veteran indicated that his current symptoms are "radicular pain bilaterally and treatment is gabapentin and twice a day tramadol."  The Veteran reported sharp pain, like needles, of his foot.  On examination, the Veteran had hammer toe of the left second and third toes.  He also had pes planus, and x-rays revealed degenerative joint disease bilaterally.  The examiner indicated that the Veteran's foot injury was severe and chronically compromised weight bearing.  The examiner also opined that bilateral pes planus, degenerative joint disease, and hammer toes are all the development of a new and separate condition.  However, the examiner did not delineate the symptoms associated with each of the Veteran's diagnoses.  

The Veteran was afforded a VA examination in March 2017.  The examiner noted the following diagnoses: left 4th toe fracture and hammertoe status-post ORIF; bilateral hallux valgus; bilateral 1st toe DJD; bilateral hammertoes; and bilateral pes planus.  The Veteran reported chronic bilateral foot pain from the ball to the heel, increased with standing and walking.  On examination, the Veteran had accentuated pain on use and manipulation of the feet bilaterally.  There was evidence of swelling on use and characteristic callouses bilaterally, and the Veteran had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity, the Veteran did not have extreme tenderness of the plantar surfaces, and the weigh-bearing line did not fall over or medial to the great toe.  The Veteran did not have Morton's neuroma or metatarsalgia.  There were hammertoes of the right second toe and the left fourth and little toes.  The Veteran had mild or moderate symptoms due to a hallux valgus condition, which the examiner noted was "secondary to the [V]eteran's bilateral pes planus."  There were no symptoms due to hallux rigidus.  The examiner indicated that the Veteran also had bilateral 1st MP joint DJD secondary to bilateral hallux valgus.  The examiner noted that the Veteran had ORIF of the left fourth toe in 1983 and that the residuals were chronic local pain.  

The examiner opined that the Veteran's bilateral hallux valgus, pes planus, hammertoes, and DJD of the first bilateral great toe MP joints were less likely as not caused or aggravated by the Veteran's service-connected left fourth toe fracture and ORIF.  However, the examiner opined that the Veteran's pre-existing bilateral pes planus was aggravated by military service and that the Veteran's bilateral hallux valgus with DJD and hammertoes was more likely as not the result of the Veteran's chronic pes planus condition.  

In a September 2017 rating decision, the Appeals Resource Center granted entitlement to service connection for chronic bilateral pes planus with bilateral hallux valgus and bilateral DJD and assigned a disability rating of 30 percent under diagnostic code 5299-5276, effective from January 6, 2012.

C. Analysis

The first question before the Board is whether the Veteran's left fourth toe disability may be rated separately from his chronic bilateral pes planus with bilateral hallux valgus and bilateral DJD (since January 6, 2012) without violating the prohibition on pyramiding found in 38 C.F.R. § 4.14.

After a careful review of the medical evidence of record, the Board finds that the Veteran is entitled to a separate rating for his left fourth toe disability.  First, the Board finds that the Veteran's 30 percent rating for bilateral pes planus with bilateral hallux valgus and bilateral DJD is not dependent on the existence of pain or deformity of the left fourth toe.  Rather, Diagnostic Code 5276 focuses on the sole of the foot and encompasses symptoms such as pain, swelling, abnormal weight bearing, and spasms.  The second consideration is whether the Veteran has symptoms related to his fourth left toe disability that are separate from the symptoms associated with his pes planus.  Here, the record reflects that the residuals of the Veteran's fourth left toe injury involve toe pain and shortening (i.e., deformity), and the VA examination reports clearly differentiate the Veteran's foot pronation and foot pain from his fourth toe injury residuals.  Because these symptoms are separated and involved different joints, the Board finds that they can and should be separately rated and compensated without pyramiding. 

The next question, therefore, is whether the Veteran is entitled to an increased rating.

The Veteran's left fourth toe disability is currently rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5278.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27.  The hyphenated diagnostic code indicates an unlisted orthopedic disorder, Diagnostic Code 5299, rated by analogy under the criteria for acquired claw foot (pes cavus) under Diagnostic Code 5278.  See 38 C.F.R. § 4.20.

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Code 5278.

The Board finds that the criteria for a compensable rating under Diagnostic Code 5278 are not met.  

The evidence does not show the Veteran has the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under metatarsal heads.  In fact, no claw foot of the left foot was present during the March 2011, August 2012, or March 2017 VA examinations.  During the May 2015 VA examination, the examiner indicated that there was no effect on the toes due to pes cavus, no pain and tenderness due to pes cavus, no effect on the plantar fascia due to pes cavus, and no dorsiflexion and vargus deformity due to pes cavus.  Additionally, the Veteran had full range of motion during a VA ankle examination in May 2015.  Although there is evidence of pain and tenderness of the fourth toe, there is no indication of tenderness under the metatarsal heads.  The Veteran described tenderness on the lateral sole of the left foot during the March 2011 VA examination, and he reported infrequent pain in the medial-lateral left foot during the August 2012 VA examination.  

A compensable rating is also not available under Diagnostic Code 5282, which pertains to hammer toe.  A noncompensable rating is assigned for hammer toe of the single toe and a maximum 10 percent rating is assigned for hammer toe of all toes, unilateral, without claw foot.  Id.  Here, although the record shows that the Veteran has hammer toes, there is no evidence that all toes have been affected.  See March 2011 VA Examination (second and third toes); August 2012 VA Examination (second and third toes); May 2015 VA Examination (second and third toes); March 2017 VA Examination (fourth and little toe).  Moreover, the VA examinations of record make it clear that, with the possible exception of the left, fourth toe, the Veteran's bilateral hammer toe disability is caused by the Veteran's service-connected pes planus rather than his left, fourth toe disability.  

Nonetheless, pursuant to 38 C.F.R. § 4.59 and Southall-Norman, the Board concludes that Veteran is entitled to a 10 percent rating for his service-connected left fourth toe disability.  A compensable rating is warranted for the pain and deformity the Veteran experiences in his left fourth toe, which is separate and distinct from his bilateral foot pain which is compensated as pes planus under DC 5276.  See 38 C.F.R. § 4.59 ("It is the intention [of the schedule] to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the join."); see also (providing that Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or misaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements).

The evidence of record does not reflect that the Veteran is entitled to higher or separate ratings under other Diagnostic Codes pertaining to the feet.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There are no findings consistent with weak foot, metatarsalgia, or malunion or nonunion of tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5277, 5279, and 5283 are not for application.

Diagnostic Code 5284 pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See Note following Diagnostic Code 5284.

The term "moderately severe" as used in Diagnostic Code 5284 is not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate," "moderately severe," or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this regard, the Board notes that the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.

Here, the record does not reflect symptoms approximating moderately severe foot injury due solely to the service-connected left fourth toe disability such that a 20 percent rating would be warranted under Diagnostic Code 5284, including with consideration of 38 C.F.R. §§ 4.40, 4.45.  Instead, the evidence reflects that the impairment from the service-connected left fourth toe disability is, at most, moderate in degree.  In this regard, during the August 2012 VA examination, the Veteran reported infrequent pain in the medial-lateral left foot that did not limit sleep or activities as the primary residual of his left fourth toe injury.  Additionally, the August 2012 VA examiner specifically noted that the Veteran "was not having a problem with his service connected foot condition (fracture of the left foot).  His current diagnosis [sic] are new and unrelated to the service connected condition."  Similarly, the March 2011, August 2015, and March 2017 VA examiners noted numerous other bilateral foot diagnoses primarily contributing to the Veteran's overall functional impairment.  

The Board has considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As noted above, the Veteran is already separately service-connected for chronic bilateral pes planus with bilateral hallux valgus and bilateral DJD; he has not perfected an appeal as to that rating so it is not before the Board at this time.  The Board emphasizes that any additional functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's foot disability are already contemplated in the Veteran's 30 percent rating.  Consideration of those symptoms and functional effects in this evaluation is prohibited as it would constitute pyramiding.  38 C.F.R. § 4.14.  Thus, the Veteran is not entitled to any separate or higher ratings on the basis of consideration of these factors alone.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 4.40, 4.45, 4.59.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of an initial, 10 percent disability rating for the left fourth toe disability.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder with mixed emotions, and psychosis, is denied.

Entitlement to service connection for a bilateral, upper extremity peripheral nerve condition is denied.

Entitlement to an initial 10 percent rating, but not higher, for a left fourth toe disability is granted, subject to the laws and regulations governing monetary awards.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Regarding entitlement to service connection for a skin condition of the bilateral feet and ankles, the Veteran contends that he developed a skin condition of the bilateral ankles and feet during service when he was required to wear his boots for long periods of time.  

As noted in the March 2016 remand, service treatment records show treatment for a local infection of the right ankle, bilateral tinea pedis, left foot rash, left foot fungal infection.  Post-service VA treatment records show treatment for various foot and ankle skin conditions, including fungal dermatitis, onychomycosis, chronic eczema, ankle hyperpigmentation, HPK lesions, and stasis dermatitis.

An October 2012 VA examiner opined that the Veteran's current condition was less likely as not related to service.  However, in the March 2016 remand, the Board found that an additional examination was warranted because the examiner incorrectly indicated that the only in-service treatment for a skin condition was for the August 1977 right ankle infection, whereas service treatment records showed treatment for fungal infections of the feet on five separate occasions.  Additionally, the Board noted that although the October 2012 VA examiner explicitly found that the Veteran's only currently diagnosed skin condition was fungal dermatitis of the feet and implicitly found that the Veteran did not have a current skin condition of the bilateral ankles, VA treatment records show treatment for and diagnoses of numerous other skin conditions affecting the bilateral feet and ankles.

Accordingly, the Board directed that the Veteran be provided with a new VA examination for the purpose of ascertaining the nature and etiology of any and all skin conditions of the bilateral feet and ankles diagnosed proximate to, or during the pendency of, the Veteran's appeal.  Specifically, the Board directed that the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed skin condition of the bilateral feet and ankles, to include fungal dermatitis, bilateral onychomycosis, lower extremity eczema, HPK lesions, and hyperpigmentation of the ankles, had its onset in service or was related to any in-service disease, event, or injury, to include service treatment records showing treatment for infection of the ankle, tinea pedis, foot rash, athletes foot, and foot infection secondary to fungus, as well as the Veteran's reports of experiencing a rash around the feet and ankles due to wearing boots for long periods of time. 

The Veteran was afforded a VA skin diseases examination in March 2017.  The examiner indicated that the Veteran had stasis dermatitis.  On examination, the examiner noted hyperpigmentation associated with edema of the lower legs and no tinea pedis.  The examiner opined that the Veteran's current skin condition, stasis dermatitis, was less likely as not related to service.  The examiner noted that the Veteran was treated for a fungal infection of the foot in service; however, the examiner indicated that it was an acute, transient condition that resolved with treatment and was no longer present.  The examiner also indicated that the "current condition of stasis dermatitis began after discharge from the service."  

Upon review, the Board finds that the March 2017 opinion is not fully responsive to the questions specified in the March 2016 Board remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the examiner did not discuss the Veteran's lay statements regarding experiencing a rash around the feet and ankles due to wearing boots for long periods of time; nor did the examiner discuss all of the Veteran's skin diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).  Moreover, the examiner's opinion that stasis dermatitis started after service is conclusory and unsupported by any explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Accordingly, on remand, an addendum medical opinion should be obtained.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2  (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Regarding entitlement to service connection for bilateral hearing loss, in the March 2016 remand, the Board found that an August 2012 VA examination report was inadequate because the examiner did not discuss all of the in-service hearing examinations of record and because the examiner based the negative nexus opinion on a finding that the Veteran's hearing at separation was within normal limits, without discussing documented in-service thresholds shifts.  Accordingly, the Board directed that the AOJ obtain an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is the result of injury or disease incurred in or aggravated in service, to particularly include the conceded in-service noise exposure.   In rendering the requested opinion, the examiner was directed to specifically consider and discuss the in-service audiograms of record and the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom. 

However, in a March 2017 addendum opinion, the August 2012 examiner again provided a negative opinion on the basis that the Veteran's "hearing acuity remained within normal limits for the duration of his military service."  The Veteran's hearing thresholds at entrance and separation were the only thing discussed in the examination report, and were the sole basis of the negative opinion.  Significantly, the VA examiner did not discuss the fact that audiograms dated in June 1980 and June 1983 appear to show significant threshold shifts when compared to the Veteran's May 1977 entrance examination.  The March 2017 examiner based his negative nexus opinion on essentially the same rationale that the Board found inadequate in its March 2016 remand.

The Board, again, reiterates that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Accordingly, further remand of this matter to obtain the previously requested medical opinion that complies with Hensley and is based on full consideration of all evidence is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding a lower extremity peripheral nerve condition, the Veteran contends that service connection is warranted because he experienced pain in his lower extremities during service due to frequent walking and running up and down hills.  See January 2016 Hearing Transcript.  The Veteran has also raised the issue of lower extremity peripheral neuropathy as secondary to his service-connected foot disability.

The Veteran was afforded a VA peripheral nerves condition examination in October 2012.  The examiner indicated that the Veteran's only peripheral nerve condition was right carpal tunnel syndrome.  The examiner also indicated that there was "no evidence of a lower extremity peripheral neuropathy per physical exam of 10/30/12."  The examiner opined that the "Veteran was treated for a knee contusion in service; that condition is not related to a peripheral nerve condition."  The examiner also noted that "[n]o clinical evidence of a lower extremity peripheral neuropathy was found on examination."  

In May 2015, a VA examiner opined that the Veteran's lower extremity peripheral nerve condition was not caused by the Veteran's service-connected left foot disability.  

In the March 2016 remand, the Board noted that since the October 2012 examination, the Veteran had been diagnosed with meralgia paresthetica, bilateral femoral cutaneous neuropathy, and left lateral femoral cutaneous nerve entrapment.  The Board also noted that the May 2015 examiner did not provide an opinion regarding the aggravation aspect of secondary service connection.  Accordingly, the Board directed that the Veteran be provided with a new VA examination in order to obtain an etiology opinion regarding all of the currently diagnosed lower extremity peripheral nerve conditions, to include whether any of the Veteran's currently diagnosed lower extremity peripheral nerve conditions were at least as likely as not caused by or aggravated by the Veteran's service-connected left foot disability.

The Veteran was afforded a VA examination in May 2017; however, the examiner did not offer an opinion regarding whether any of the Veteran's currently diagnosed lower extremity peripheral nerve conditions were at least as likely as not caused by or aggravated by the Veteran's service-connected left foot disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, since the May 2015 VA opinion that the Veteran's lower extremity peripheral nerve condition was not caused by the Veteran's service-connected left foot disability, the Veteran was awarded service connection for additional bilateral foot disabilities.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  In light of the foregoing, an addendum opinion should be obtained regarding whether any of the Veteran's currently diagnosed lower extremity peripheral nerve conditions were at least as likely as not caused by or aggravated by the Veteran's service-connected bilateral foot disability.  

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, any relevant, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from November 2017 to the present, documenting treatment for the issues on appeal.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of any and all skin conditions of the bilateral feet and ankles diagnosed proximate to, or during the pendency of, this appeal.  

The claims file and a copy of this REMAND must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.  

Following a review of the claims file, and if necessary an examination of the Veteran, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any skin condition of the bilateral feet and ankles diagnosed since 2008, to specifically include fungal dermatitis, onychomycosis, chronic eczema, ankle hyperpigmentation, HPK lesions, and stasis dermatitis, had its onset in service or is related to any in-service disease, event, or injury, to include service treatment records showing treatment for infection of the ankle, tinea pedis, foot rash, athletes foot, and foot infection secondary to fungus, as well as the Veteran's reports of experiencing a rash around the feet and ankles due to wearing boots for long periods of time.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

3. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The claims file and a copy of this REMAND must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.  

Following a review of the claims file, and if necessary an examination of the Veteran, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  

In so opining, the examiner must do the following: 

(a) Review and comment on the in-service audiograms of record and discuss the shifts in hearing thresholds between the Veteran's entrance into service in May 1977, his reenlistment in June 1980, and his separation from service in June 1983.

(b) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in relation to the likelihood that military noise exposure caused permanent hearing damage.

(c) Explain the significance of normal hearing in relation to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

For purposes of this opinion, the Board notes that there is a factual basis in the record to support the Veteran's account of his exposure to hazardous levels of noise in-service while performing his duties as a rifleman, which is deemed credible, and therefore the "in-service injury" of acoustic trauma is conceded.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences as applicable to this case, which may reasonably explain the medical guidance in this study of this case.

4. After all available records have been associated with the claims file, obtain an addendum opinion regarding the Veteran's lower extremity peripheral nerve condition.  The claims file and a copy of this REMAND must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.  

Following a review of the claims file, and if necessary an examination of the Veteran, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower extremity peripheral nerve condition, to include sensory polyneuropathy, meralgia paresthetica, bilateral femoral cutaneous neuropathy, and left lateral femoral cutaneous nerve entrapment, was (1) caused by or (2) aggravated by the Veteran's bilateral foot disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's lower extremity peripheral nerve condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the bilateral foot disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

5. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


